Exhibit 10.6


Amended and Restated Executive Employment Agreement
 
This Amended and Restated Executive Employment Agreement (the “Agreement”) is
effective as of December 23, 2008 (the “Effective Date”), by and between
Micromet, Inc. (hereinafter the “Company”) and Mark Reisenauer (hereinafter
“Executive”).
 
Whereas, the Company and Executive have entered into an executive employment
agreement effective as of August 16, 2007 (the “Original Employment Agreement”);
 
Whereas, the parties desire to amend and restate the Original Employment
Agreement;
 
Now, therefore, in consideration of the mutual promises and covenants contained
herein, the parties hereto agree as follows:
 
1.           Employment by the Company
 
1.1          Position. Subject to terms set forth herein, the Company agrees to
employ Executive in the position of Senior Vice President and Chief Commercial
Officer, and Executive hereby accepts such employment. During his employment
with the Company, Executive will devote his best efforts and substantially all
of his time and attention to the business of the Company, except as provided in
Section 4 below and for vacation periods and reasonable periods of illness or
other incapacities in accordance with the Company’s general employment policies.
 
1.2          Duties. Executive will serve in an executive capacity performing
such duties as are normally associated with his then current position and such
duties as are assigned to him from time to time, subject to the oversight and
direction of the Chief Executive Officer and the Company’s Board of Directors
(the “Board”) or a committee thereof. Upon termination of this Agreement
pursuant to Section 6, Executive agrees to resign from all functions which he
exercised or assumed on the basis of or in connection with Executive’s
employment by the Company, including as a director or officer of the Company or
its subsidiaries, subject to any applicable legal requirements regarding such
resignation.
 
1.3          Location. Executive’s primary office location will be at the
Company’s US corporate offices, currently in Bethesda, MD. The Company reserves
the right to reasonably require Executive to perform his duties at places other
than at his primary office location from time to time, and to require reasonable
business travel.
 
1.4          Term. The term of this Agreement will commence on the Effective
Date, and will continue until terminated by Executive or the Company in
accordance with Section 6.
 
1.5          Policies and Procedures. The employment relationship between the
parties will also be subject to the Company’s personnel policies and procedures
as they may be interpreted, adopted, revised or deleted from time to time in the
Company’s sole discretion. If the terms of this Agreement differ from or are in
conflict with the Company’s personnel policies or procedures, this Agreement
will control.
 
1

--------------------------------------------------------------------------------


2.           Compensation
 
2.1          Base Salary. For services rendered hereunder by Executive pursuant
to this Agreement, Executive will receive an annualized base salary of two
hundred and seventy five thousand US dollars (US$275,000) as may be increased
from time to time by the compensation committee of the Board at its discretion
(the “Base Salary”), payable in accordance with the Company’s regular payroll
schedule (but not less frequently than monthly), less any payroll withholding
and deductions in accordance with applicable law and the Company’s general
employment policies or practices.
 
2.2          Bonus. Executive will participate in the Company’s Management
Incentive Compensation Plan (the “MICP”) adopted by the Company from time to
time or in such other bonus plan as the Board may approve for the senior
executive officers of the Company. Except as otherwise provided in this
Agreement, Executive’s participation in and benefits under any such plan will be
on the terms and subject to the conditions specified in the governing document
of the particular plan.
 
2.3          Standard Company Benefits.
 
(a)           Executive will be eligible to participate on the same basis as
similarly situated employees in the Company’s benefit plans in effect from time
to time during his employment. All matters of eligibility for coverage or
benefits under any benefit plan will be determined in accordance with the
provisions of such plan. The Company reserves the right to change, alter, or
terminate any benefit plan in its sole discretion.
 
(b)           Executive is entitled to annual paid time off (“PTO”) in
accordance with the Company’s standard policies and as otherwise provided for
senior executive officers, but in no event less than twenty (20) working days.
Working days are all calendar days with the exception of Saturdays, Sundays and
the designated Company holidays. Executive will coordinate the periods of PTO
reasonably in advance with the other executive officers of the Company, and the
timing of such PTO will be subject to the prior approval of the Chief Executive
Officer.
 
2.4          Insurance. The Company will reimburse Executive for the cost of his
life insurance in place as of the date of this Agreement, and long term
disability insurance concluded by the Executive after the Effective Date with
the approval of the Company, or corresponding insurance coverage by different
insurers at comparable or lesser cost. In addition, the Company will have the
right to take out life, health, accident, “key-man” or other insurance covering
Executive, in the name of the Company and at the Company’s expense and for the
Company’s benefit, in any amount deemed appropriate by the Company. Executive
will assist the Company in obtaining such insurance, including, without
limitation, submitting to any required examinations and providing information
and data required by insurance companies.
 
2.5          Business Expenses. The Company will reimburse Executive for
reasonable Company-related travel, entertainment, professional licensing,
continuing education and other expenses reasonably incurred by Executive on
behalf of the Company pursuant to the Company’s expense reimbursement policy for
its employees.
 
2

--------------------------------------------------------------------------------


2.6          Equity Compensation.
 
(a)           Initial Stock Option. Executive acknowledges he was granted an
option to purchase up to 300,000 shares of Common Stock of the Company (the
“Initial Stock Option”). The Initial Stock Option has an exercise price equal to
the Fair Market Value of the Company’s Common Stock as defined in the Micromet,
Inc. 2003 Equity Incentive Award Plan (the “Plan”). The Initial Stock Option has
been granted as an incentive stock option to the maximum extent permitted by
law, and otherwise as a non-qualified stock option. The Initial Stock Option is
subject to the Plan and the Company’s standard form of stock option agreement,
which Executive has executed as a condition to this grant. The Initial Stock
Option will vest over a four-year period, with 25% of the shares subject to the
Initial Stock Option vesting after 12 months of the date of the Original
Employment Agreement, and 1/48 of the shares subject to the options vesting on a
monthly basis thereafter.
 
(b)           Participation in Future Grants. In addition to the Initial Stock
Option, Executive will be eligible to participate in any equity or other
employee benefit plan that is generally available to senior executive officers
of the Company. Except as otherwise provided in this Agreement, Executive’s
participation in and benefits under any such plans will be on the terms and
subject to the conditions specified in the governing document of the particular
plan.
 
(c)           Acceleration of Vesting. The provisions concerning vesting
pursuant to clauses (i), (ii) and (iii) below will be cumulative, and are hereby
deemed to be a part of all stock options, including the Initial Stock Option,
restricted stock and such other awards granted pursuant to the Company’s stock
option and equity incentive award plans or agreements and any shares of stock
issued upon exercise thereof, (each a “Stock Award”) and to supersede any less
favorable provision in any agreement or plan regarding such Stock Award.
 
(i)           If Executive’s employment is terminated by the Company without
Cause, by Executive for Good Reason, or as a result of Executive’s death or
Disability (all as defined in Section 6 below), Executive’s outstanding unvested
Stock Awards that would have vested over the twelve (12) month period following
the date of termination had Executive remained continuously employed by the
Company during such period, will be automatically vested and exercisable on the
date of termination. For purposes of this Section 6.2(c), the definition of
Cause, Good Reason and Disability in Section 6 of this Agreement supersedes any
such definitions in the Plan.
 
(ii)           On the effective date of a Change of Control (as defined in the
Plan), fifty percent (50%) of Executive’s outstanding unvested Stock Awards will
be automatically vested and exercisable. The portion of any outstanding Stock
Award that remains unvested after the application of the accelerated vesting
under this Section will continue to vest on the same schedule, but the number of
shares vesting on each installment will be reduced on a pro rata basis to take
into account the accelerated vesting herein.
 
(iii)           If this Agreement is terminated by the Company without Cause or
by Executive for Good Reason within six (6) months prior to or twenty-four (24)
months following a Change of Control, all of Executive’s outstanding unvested
Stock Awards will be automatically vested and exercisable on the later of the
date of termination or the Change of Control. If any such unvested Stock Awards
have been terminated, the Company will make a cash payment to the Executive, no
later than ten (10) days after the effective date of the Change of Control,
equal to the economic value of the terminated Stock Award to Executive at the
time of the Change of Control (calculated for stock options as the difference
between the exercise price of the option and the fair market value of the shares
underlying the option at the time of the Change of Control, and for stock awards
as the fair market value of the shares at the time of the Change of Control less
any amounts paid to Executive for the repurchase of such shares).
 
3

--------------------------------------------------------------------------------


3.           D&O Insurance and Indemnification
 
3.1          D&O Insurance. The Company will obtain and maintain at the
Company’s expense during the term of this Agreement and for six (6) years
thereafter liability insurance for the directors and officers of the Company
(D&O insurance) in the amount of at least US$ 10 million for any acts or
omissions of Executive covered by the applicable insurance policy.
 
3.2          Indemnification. The Company and Executive acknowledge that they
have entered into a separate indemnification agreement, and the Company will
indemnify Executive in accordance with the terms of such agreement.
 
4.           Outside Activities During Employment
 
4.1          Exclusive Employment. Executive will not engage in any business
activity which, in the reasonable judgment of the Chief Executive Officer, is
likely to interfere with Executive’s ability to discharge his duties and
responsibilities to the Company. Executive may engage in civic and
not-for-profit activities, and participate in industry associations so long as
such activities do not materially interfere with the performance of his duties
hereunder. Executive agrees that he will not join any boards, other than
community and civic boards and boards of industry associations which do not
interfere with his duties to the Company, without the prior approval of
the Board.
 
4.2          No Adverse Interests. Except as permitted by Section 4.3, Executive
agrees not to acquire, assume or participate in, directly or indirectly, any
position, investment or interest known by him to be adverse or antagonistic to
the Company, its business or prospects, financial or otherwise, or engage in any
business that creates a conflict of interest with his duties of loyalty to the
Company.
 
4.3          Non-Competition during Term of Agreement. During the term of this
Agreement, except on behalf of the Company or as expressly authorized by the
Board, Executive will not directly or indirectly, whether as an officer,
director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever which were
known by him to compete directly with the Company, throughout the world, in any
line of business engaged in (or planned to be engaged in) by the Company;
provided, however, that anything above to the contrary notwithstanding, he or
his immediate family may own, as a passive investor, securities of any
competitor corporation, so long as his direct holdings in any one such
corporation will not in the aggregate constitute more than one percent (1%) of
the voting stock of such corporation.
 
4

--------------------------------------------------------------------------------


5.             Proprietary Information Obligations
 
As a condition of employment, Executive agrees to execute and abide by the
Proprietary Information and Inventions Agreement attached hereto as Exhibit A,
which may be amended by the parties from time to time without regard to this
Agreement. The Proprietary Information and Inventions Agreement contains
provisions that are intended by the parties to survive and that do survive
termination or expiration of this Agreement.
 
6.             Termination Of Employment
 
The parties acknowledge that Executive’s employment with the Company is
terminable at will. The provisions of in this Section governing the amount of
compensation, if any, to be provided to Executive upon termination of employment
do not alter this at will status.
 
6.1           Termination by the Company for Cause
 
(a)           The Company may terminate this Agreement at any time for Cause by
written notice to Executive effective upon receipt. “Cause” means that the Board
of Directors has determined in good faith that Executive has engaged in any of
the following: (i) a material breach of this Agreement or any other written
agreement between Executive and the Company; (ii) gross negligence or gross
misconduct in the performance of his duties; (iii) the commission of any act or
omission constituting dishonesty or fraud that is injurious to the Company or
any successor or affiliate thereof; (iv) any conviction of, or plea of “guilty”
or “no contest” to, a felony; (v) conduct by Executive which demonstrates gross
unfitness to serve; (vi) failure to attempt in good faith to implement a clear,
reasonable and legal directive of the Company’s Chief Executive Officer, the
Board or any Board committee; (vii) persistent and severe unsatisfactory
performance of job duties; or (viii) breach of a fiduciary duty.
 
(b)           If the Company terminates this Agreement for Cause, the Company
will pay Executive (i) the Base Salary due Executive through the date of
termination, and (ii) for any accrued PTO not taken at the time of termination.
Executive will not be entitled to receive any Severance Benefits (as defined in
Section 6.2 below), unpaid bonuses or other compensation, except as set forth in
Section 6.1(c) below.
 
(c)           If the Company terminates this Agreement for Cause solely on the
basis of Section 6.1(a)(vii) above, provided that Executive executes and does
not revoke a Release as provided in Section 7 and complies with Section 6.7(b),
the Company will pay Executive, in lieu of any other severance benefits, an
amount equal to three (3) months of Executive’s Base Salary on the date of
termination. The payment due pursuant to this Section 6.1(c) will be payable as
a lump sum payment no later than the first business day following the date on
which Executive’s right to revoke any waiver and release of legal claims has
expired. In addition, Executive’s outstanding unvested Stock Awards that would
have vested over the three (3) month period following the date of termination
had Executive remained continuously employed by the Company during such period,
will be automatically vested and exercisable on the date of termination.
 
5

--------------------------------------------------------------------------------


6.2           Termination by the Company without Cause.
 
(a)           The Company may terminate this Agreement at any time without Cause
by written notice to Executive effective upon receipt or on a later termination
date agreed with Executive.
 
(b)           If the Company terminates Executive’s employment without Cause,
the Company will pay Executive (i) the Base Salary due Executive through the
date of termination, (ii) for any accrued PTO not taken at the time of
termination, and (iii) any other amounts to which Executive is entitled at the
time of termination under any bonus or compensation plan or practice of the
Company; provided, however, that any bonus payments under the MICP will be
governed by Section 6.2(c)(ii) below and not this Section.
 
(c)           In addition, and provided that Executive executes and does not
revoke a Release as provided in Section 7 and complies with Section 6.7(b), the
Company will pay or grant Executive, in lieu of any other severance benefits or
any other compensation, the benefits set forth in this subsection (c) below
(“Severance Benefits”); provided, however, that if the Company has established
any compensation plan or severance benefit that is more favorable to Executive
than any of the Severance Benefits, the Company will pay to Executive such more
favorable benefit in lieu of the corresponding Severance Benefit set forth
below:
 
(i)           An amount equal to the Base Salary for a period of twelve (12)
months from the date of termination, less any payroll withholding and deductions
due on such salary in accordance with applicable law, payable as a lump sum
payment no later than the first business day following the date on which
Executive’s right to revoke any waiver and release of legal claims has expired;
 
(ii)          If, at the time of termination of this Agreement, the Company has
not yet paid to the Executive a bonus under the MICP for the year preceding the
year in which this Agreement is terminated, the Executive will be eligible for
such bonus on the same basis as other executive level employees, and if other
executive level employees receive a bonus under the MICP for the preceding year,
the Company will pay Executive the bonus pursuant to the MICP; provided,
however, that the percentage of the Company’s achievement of corporate goals
which is used in the calculation of a portion of such bonus, will be the same as
the percentage established by the compensation committee of the Board for other
executive level employees; and provided further that the percentage of
Executive’s achievement of his personal goals for the preceding year, which is
used in the calculation of a portion of such bonus, will not be less than the
average of the percentages achieved in the preceding three (3) years.
 
(iii)        A Bonus for the year in which this Agreement is terminated prorated
for the period during such year Executive was employed prior to the date of
termination (or the full amount of the Bonus if Executive’s employment is
terminated within six (6) months prior to or twelve (12) months following a
Change of Control), payable as a lump sum payment no later than the first
business day following the date on which Executive’s right to revoke any waiver
and release of legal claims has expired; “Bonus” means the average of the
bonuses awarded to Executive for each of the three (3) fiscal years prior to the
date of termination, or such lesser number of years as may be applicable if
Executive has not been employed for three (3) full years on the date of
termination. For purposes of determining Executive’s Bonus, to the extent
Executive received no bonus in a year in which other executives received
bonuses, such year will still be taken into account (using zero (0) as the
applicable bonus) in determining Executive’s Bonus, but if Executive did not
receive a bonus for a year in which no executive received a bonus, such year
will not be taken into account and if any portion of the bonuses awarded to
Executive consisted of securities or other property, the fair market value
thereof will be determined in good faith by the Board;
 
6

--------------------------------------------------------------------------------


(iv)           Acceleration of vesting of Stock Awards pursuant to the
applicable subsection of Section 2.6(c);
 
(v)           During the period beginning on the first business day following
the date on which Executive’s right to revoke any waiver and release of legal
claims has expired and ending on the earlier of the date (1) which is twelve
(12) months following the date of termination or (2) on which Executive has
accepted a full time position, executive-level outplacement services at the
Company’s expense, not to exceed US$15,000, by a firm selected by Executive from
a list compiled by the Company;
 
(vi)           Provided the Executive is participating the Company’s health
insurance plan on the termination date, for the period beginning on the date of
termination and ending on the date which is twelve (12) full months following
the date of termination (or, if earlier, the date on which the applicable
continuation period under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”) or applicable state continuation coverage law
expires), reimburse Executive (1) for the costs associated with continuation
coverage pursuant to COBRA or applicable state continuation coverage laws, for
Executive and his eligible dependents who were covered under the Company’s
health insurance plans as of the date of the termination of this Agreement
(provided that Executive will be solely responsible for all matters relating to
his continuation of coverage pursuant to COBRA or any corresponding state law,
including, without limitation, his election of such coverage and his timely
payment of premiums), or (2) if Executive is participating the Company’s health
insurance plans on the termination date and is not eligible for continuation
coverage pursuant to either COBRA or any corresponding state law, for the
premiums for conversion coverage if available, otherwise for the premiums of any
health insurance with coverage comparable to that under the Company’s health
insurance plans for Executive and his eligible dependents who were covered under
the Company’s health insurance plans as of the date of the termination of this
Agreement in either case up to a maximum of 2 times the premium paid by the
Company on the Executive’s behalf under the Company’s plan; and
 
(vii)           For the period beginning on the date of termination and ending
on the date which is twelve (12) full months following the date of termination,
pay to Executive the amount of any life insurance premiums it was paying prior
to the date of the termination of this Agreement.
 
7

--------------------------------------------------------------------------------


(d)           The Company will have the right to withhold further payments of
unpaid Severance Benefits upon its notice to Executive of the Board’s good faith
reasonable belief, and the basis for the reasonable belief, that Executive has
breached any of his post-termination obligations to the Company under applicable
laws and as defined in this Agreement and the PIIA.
 
6.3           Termination by Executive for Good Reason.
 
(a)           If Executive has not previously received a notice of termination
from the Company, Executive may terminate this Agreement at any time for Good
Reason by written notice to the Company as provided below. “Good Reason” means:
(i) any material diminution of Executive’s authority, duties or
responsibilities; (ii) any reduction by the Company in Executive’s Base Salary;
(iii) a relocation of Executive’s place of employment to a location in excess of
50 miles from the Company’s current offices in Bethesda, MD; (iv) any material
breach of this Agreement by the Company; (v) any failure to pay Executive the
earned bonus for any period under the MICP or any other bonus or incentive plan
adopted by the Company, if a majority of other officers of the Company or any
successor or affiliate have been paid bonuses for such period under such plan,
which, for purposes of this provision, will be a material breach of this
Agreement; or (vi) any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company which, for purposes of this
provision, will be a material breach of this Agreement. Notwithstanding the
foregoing, any actions taken by the Company to accommodate a disability of
Executive or pursuant to the Family and Medical Leave Act or an applicable state
leave law will not be a Good Reason for purposes of this Agreement; provided,
however, that it will only be deemed Good Reason if (i) the Company is given
written notice from Executive within ninety (90) days following the first
occurrence of a condition that Executive considers to constitute Good Reason
describing the condition and the Company fails to remedy such condition within
thirty (30) days following such written notice, and (ii) Executive resigns from
employment effective on a date that is within ninety (90) days following the end
of the period within which the Company was entitled to remedy the condition
constituting Good Reason but failed to do so.
 
(b)           If Executive terminates this Agreement for Good Reason, the
Company will pay Executive (i) the Base Salary due Executive through the date of
termination, (ii) for any accrued PTO not taken at the time of the receipt of
the notice of termination, and (iii) any other amounts to which Executive is
entitled at the time of termination under any bonus or compensation plan or
practice of the Company provided, however, that any bonus payments under the
MICP will be governed by Section 6.2(c)(ii) and not this Section.
 
(c)           In addition, provided that Executive executes and does not revoke
a Release as provided in Section 7 and complies with Section 6.7(b), the Company
will pay or grant Executive, in lieu of any other severance benefits or any
other compensation, the Severance Benefits set forth in Section 6.2(c).
 
(d)           The Company will have the right to withhold further payments of
unpaid Severance Benefits upon its notice to Executive of the Board’s good faith
reasonable belief, and the basis for the reasonable belief, that Executive has
breached any of his post-termination obligations to the Company under applicable
laws and as defined in this Agreement and the PIIA.
 
8

--------------------------------------------------------------------------------


6.4           Termination by Executive Without Good Reason.
 
(a)           Executive may terminate this Agreement at any time without Good
Reason effective thirty (30) days after written notice to the Company or on such
other termination date agreed with the Company.
 
(b)           If Executive terminates this Agreement without Good Reason, the
Company will pay Executive (i) the Base Salary due Executive through the date of
termination, (ii) for any accrued PTO not taken at the time of the receipt of
the notice of termination, and (iii) any other amounts to which Executive is
entitled under any bonus or compensation plan or practice of the Company at the
time of termination. Executive will not be entitled to receive any Severance
Benefits.
 
6.5           Termination for Death.
 
(a)           This Agreement will terminate immediately upon Executive’s death.
 
(b)           Upon termination of this Agreement due to Executive’s death, the
Company will pay to any beneficiaries designated by Executive in writing in
Exhibit C, or in the absence of such designation, to Executive’s estate, (each a
“Death Benefits Recipient”) (i) the Base Salary due Executive through the date
of termination, (ii) for any accrued PTO not taken by the Executive at the time
of termination, and (iii) any other amounts to which Executive was entitled at
the time of termination under any bonus or compensation plan or practice of the
Company, provided, however, that any bonus payments under the MICP will be
governed by Section 6.2(c)(ii) and not this Section;
 
(c)           In addition, the Company will pay the Death Benefits
Recipient(s), in lieu of any other severance benefits or any other compensation,
the Severance Benefits set forth in Section 6.2(c)(i) - (iv); provided that if
the Company provides the Executive with life insurance coverage which is at
least two (2) times the Executive’s Base Salary, then the payment of such life
insurance to the beneficiaries designated in the insurance policy will replace
the Company’s obligation to pay the Death Benefits Recipient(s) the Severance
Benefits set forth in Section 6.2(c)(i) – (iii).
 
(d)           In addition, provided the Executive’s dependents are participating
in the Company’s health insurance plan at the time of his death, for the period
beginning on the date of death and ending on the date which is twelve (12) full
months following the date of death (or, if earlier, the date on which the
applicable continuation period under COBRA or applicable state coverage
continuation coverage laws expires), the Company will reimburse Executive’s
eligible dependents (1) for the costs associated with continuation coverage for
such eligible dependents pursuant to COBRA or any corresponding state law)
(provided that Executive’s dependents will be solely responsible for all matters
relating to such continuation of coverage pursuant to COBRA or any corresponding
state law, including, without limitation, election of such coverage and the
timely payment of premiums), or (2) if Executive’s dependents are participating
the Company’s health insurance plans on the termination date and are not
eligible for continuation coverage pursuant to either COBRA or any corresponding
state law, for the premiums for conversion coverage if available, otherwise for
the premiums of any health insurance with coverage comparable to that under the
Company’s health insurance plans for Executive and his eligible dependents who
were covered under the Company’s health insurance plans as of the date of the
termination of this Agreement in either case up to a maximum of 2 times the
premium paid by the Company on the Executive’s behalf under the Company’s plan ;
and
 
9

--------------------------------------------------------------------------------


(e)           Executive may change any beneficiary designated in Exhibit C by
written notice to the Company.
 


6.6          Termination for Disability.
 
(a)           The Company may terminate this Agreement for Executive’s
Disability by written notice to Executive effective upon receipt or per a
termination date agreed with Executive. “Disability” will be deemed to have
occurred if Executive was physically or mentally incapacitated or disabled or
otherwise unable fully to discharge his duties hereunder for (i) a period in
excess of ninety (90) consecutive days, or (ii) a period in excess of one
hundred twenty (120) days in the aggregate in any consecutive one hundred eighty
(180) day period. This definition will be interpreted and applied consistent
with the Americans with Disabilities Act, the Family and Medical Leave Act and
other applicable law. The existence of Executive’s Disability will be determined
by the Company on the advice of a physician chosen by the Company and either the
Executive or, in the event of mental disability, Executive’s Death Benefits
Recipients. The Company reserves the right to have Executive examined by such
physician at the Company’s expense.
 
(b)           If the Company terminates this Agreement for Executive’s
Disability, the Company will pay Executive (i) the Base Salary due Executive
through the date of termination, (ii) for any accrued PTO not taken at the time
of termination, and (iii) any other amounts to which Executive is entitled at
the time of termination under any bonus or compensation plan or practice of the
Company provided, however, that any bonus payments under the MICP will be
governed by Section 6.2(c)(ii) and not this Section.
 
(c)           In addition, provided that Executive executes and does not revoke
a Release as provided in Section 7 and complies with Section 6.7(b), the Company
will pay or grant Executive, in lieu of any other severance benefits or any
other compensation, the Severance Benefits set forth in Section 6.2(c) (i)-(iv),
(vi) and (vii); provided that if the Company provides the Executive with long
term disability insurance coverage at not less than 80% of his Base Salary with
eligibility for coverage to the age of 65, then the payment pursuant to such
insurance will replace the Company’s obligation to pay the Severance Benefits
set forth in Section 6.1(c)(i) – (iii). At Executive’s election he may pay the
premium for this long term disability coverage.
 
(d)           The Company will have the right to withhold further payments of
unpaid Severance Benefits upon its notice to Executive of the Board’s good faith
reasonable belief, and the basis for the reasonable belief, that Executive has
breached any of his post-termination obligations to the Company under applicable
laws and as defined in this Agreement and the PIIA.
 
10

--------------------------------------------------------------------------------


6.7          Cooperation Obligations.
 
(a)           Transition Activities. After delivery or receipt by Executive of
any notice of termination, and for a reasonable period following any termination
of this Agreement (to include any period for which Executive has been provided
Base Salary as a severance benefit), Executive will fully cooperate with the
Company in all matters relating to the winding up of Executive’s pending work
and the orderly transfer of any such pending work to such other employees as may
be designated by the Company.
 
(b)           Return of the Company’s Property. If the Company has delivered or
received a notice of termination of this Agreement, the Company will have the
right, at its option, to require Executive to vacate his offices and to cease
all activities on the Company’s behalf prior to the effective date of
termination. Upon the termination of this Agreement, as a condition to
Executive’s receipt of any post-termination benefits described in this
Agreement, Executive will immediately surrender to the Company all lists, books
and records of, or in connection with, the Company’s business, and all other
tangible and intangible property belonging to the Company, it being distinctly
understood that all such lists, books and records, and other property, are the
property of the Company. Executive will deliver to the Company a signed
statement certifying compliance with this Section 6.7 prior to the receipt of
any post-termination benefits described in this Agreement
 
(c)           Litigation. After the termination of this Agreement, Executive
will cooperate with the Company in responding to the reasonable requests of the
Company’s Chairman of the Board, CEO or General Counsel, in connection with any
and all existing or future litigation, arbitrations, mediations or
investigations brought by or against the Company, or its or their respective
affiliates, agents, officers, directors or employees, whether administrative,
civil or criminal in nature, in which the Company reasonably deems Executive’s
cooperation necessary or desirable. In such matters, Executive agrees to provide
the Company with reasonable advice, assistance and information, including
offering and explaining evidence, providing sworn statements, and participating
in discovery and trial preparation and testimony. Executive also agrees to
promptly send the Company copies of all correspondence (for example, but not
limited to, subpoenas) received by Executive in connection with any such legal
proceedings, unless Executive is expressly prohibited by law from so doing.
 
(d)           Expenses and Fees. The Company will reimburse Executive for
reasonable out-of-pocket expenses incurred by Executive as a result of his
cooperation with the obligations described in this Section 6.7, within thirty
(30) days of the presentation of appropriate documentation thereof, in
accordance with the Company’s standard reimbursement policies and procedures.
Except as provided in the preceding sentence, Executive will not be entitled to
any compensation for activities performed pursuant to this Section 6.7 during
the period for which Executive has been provided Base Salary as a severance
benefit. Thereafter, the Company will pay Executive a compensation for
activities performed pursuant to this Section 6.7 based on an hourly rate of
160th of Executive’s monthly Base Salary immediately preceding the termination
of employment (the “Fees”). In performing obligations under this Section 6.7
following termination of this Agreement, Executive agrees and acknowledges that
he will be serving as an independent contractor, not as a Company employee, and
he will be entirely responsible for the payment of all income taxes and any
other taxes due and owing as a result of the payment of Fees, will not be
eligible to participate in any Company benefit plans while performing such
services.
 
11

--------------------------------------------------------------------------------


7.             Release
 
As a condition precedent to receipt of any Severance Benefits, Executive will
provide the Company with an executed and effective general release substantially
in the form attached hereto as Exhibit B (the “Release”), or a release in such
other form as the parties may agree upon at the time. Such Release must be
executed and delivered to the Company by no later than forty-five (45) days
after the date of Executive’s termination from employment, and Executive shall
not be entitled to any Severance Benefits if he delivers the Release after that
time.
 
8.             Non-Competition
 
Executive will not, for a period of twelve (12) months from the termination of
this Agreement, for Executive’s own account, or as owner, manager, officer,
shareholder, consultant, director, representative or employee of a company,
participate in the research or development of (i) antibodies against the EpCAM
target molecule, or (ii) BiTE antibodies or active agents which trigger the same
mechanism as BiTE antibodies (collectively, the “Non-Compete Field”). The Board
may, in its discretion, reduce the scope of the Non-Compete Field.
 
9.             Non-Solicitation
 
While employed by the Company, and for a period of six (6) months from the
termination of this Agreement, Executive will not interfere with the business of
the Company by (a) soliciting, attempting to solicit, inducing, or otherwise
causing any employee of the Company to terminate employment in order to become
an employee, consultant or independent contractor to or for any other person or
entity; or (b) directly or indirectly causing any third party that provides
services to the Company to terminate, diminish, or materially alter in a manner
harmful to the Company its relationship with the Company.
 
10.          General Provisions
 
10.1        Notices. Any notices provided hereunder must be in writing and will
be deemed effective upon the earlier of personal delivery or receipt if
delivered by mail or courier service, to the Company at its primary office
location and to Executive at his address as listed on the Company payroll or
Executive’s then current place of abode.
 
10.2        Confidentiality. Unless publicly disclosed by the Company, Executive
will hold the provisions of this Agreement in strictest confidence and will not
publicize or disclose this Agreement in any manner whatsoever; provided,
however, that Executive may disclose this Agreement: (a) to Executive’s
immediate family; (b) in confidence to his attorneys, accountants, auditors, tax
preparers, and financial advisors; (c) insofar as such disclosure may be
necessary to enforce its terms or as otherwise permitted or required by law. In
particular, and without limitation, Executive agrees not to disclose the terms
of this Agreement to any current or former employee of the Company.
 
12

--------------------------------------------------------------------------------


10.3        Reasonableness of Restrictions. Executive acknowledges and agrees
that (a) he has read this Agreement in its entirety and understands it, (b) the
limitations imposed in this Agreement do not prevent him from earning a living
or pursuing his career following the termination of this Agreement, and (c) the
restrictions contained in this Agreement are reasonable, proper, and
necessitated by the Company’s legitimate business interests. Executive
represents and agrees that he is entering into this Agreement freely and with
knowledge of its contents with the intent to be bound by the Agreement and the
restrictions contained in it.
 
10.4        Arbitration and Remedies. The parties recognize that litigation in
federal or state courts or before federal or state administrative agencies of
disputes arising out of Executive’s employment with the Company or out of this
Agreement, or Executive’s termination of employment or termination of this
Agreement, may not be in the best interests of either Executive or the Company,
and may result in unnecessary costs, delays, complexities, and uncertainty. The
parties agree that any dispute between the parties arising out of or relating to
the negotiation, execution, performance or termination of this Agreement or
Executive’s employment, including, but not limited to, any claim arising out of
this Agreement, claims under Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1967, the Americans with Disabilities Act of 1990, Section 1981 of the Civil
Rights Act of 1966, as amended, the Family Medical Leave Act, Executive
Retirement Income Security Act, and any similar federal, state or local law,
statute, regulation, or any common law doctrine, whether that dispute arises
during or after employment, but excluding claims under or relating to Section
4.3, 6.7(b), 8 or 9 of this Agreement or relating to any separate agreements
between the parties (including the Proprietary Information and Inventions
Agreement) which do not specify arbitration as the exclusive remedy and which
may be pursued in any court of applicable jurisdiction (such claims, the
“Excluded Claims”), will be settled by binding arbitration in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association by a single arbitrator selected in accordance with said
rules; provided however, that as it may be impossible to assess the damages
caused by violation of this Agreement or any of its terms, the parties agree
upon the threatened or actual violation of this Agreement or any of its terms
the aggrieved party will have the right to obtain injunctive relief from a
court, without bond and without prejudice to any other rights and remedies for a
breach or threatened breach of this Agreement. The location for the arbitration
will be the Washington, D.C. metropolitan area. Any award made by such panel
will be final, binding and conclusive on the parties for all purposes, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. The arbitrators’ fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
will be borne by the Company; provided however, that at Executive’s option,
Executive may voluntarily pay up to one-half the costs and fees. The parties
acknowledge and agree that their obligations to arbitrate under this Section
survive the termination of this Agreement and continue after the termination of
the employment relationship between Executive and the Company. The parties each
further agree that the arbitration provisions of this Agreement will provide
each party with its exclusive remedy, and each party expressly waives any right
it might have to seek redress in any other forum, except as otherwise expressly
provided in this Agreement. By election arbitration as the means for final
settlement of all claims (other than the Excluded Claims), the parties hereby
waive their respective rights to, and agree not to, sue each other in any action
in a Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement. The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.
 
13

--------------------------------------------------------------------------------


10.5        Surviving Clauses. Sections 2.6(c), 3, 5, 6, 7, 8, 9 and 10
(including the definitions of any defined terms referenced therein) will survive
any termination or expiration of this Agreement.
 
10.6        Severability. In the event that a court finds this Agreement, or any
of its restrictions, to be ambiguous, unenforceable, or invalid, the parties
agree that the court will read the Agreement as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law. If the court declines to enforce this Agreement in the manner
provided in this Section 10.6, Executive and the Company agree that this
Agreement will be automatically modified to provide the Company with the maximum
protection of its business interests allowed by law and Executive agrees to be
bound by this Agreement as modified. In case any one or more of the provisions,
subsections, or sentences contained in this Agreement will, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect the other provisions of this
Agreement, and this Agreement will be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
 
10.7        Waiver. If either party should waive any breach of any provisions of
this Agreement or fail to enforce performance by the other party, he or it will
not thereby be deemed to have waived any preceding or succeeding breach or
performance of the same or any other provision of this Agreement. Any such
waiver will be effective only if made in writing and signed by the Party waiving
such breach or performance.
 
10.8        Complete Agreement; Amendment. This Agreement and its Exhibits,
constitute the entire agreement between Executive and the Company and it is the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter. This Agreement replaces all previous agreements regarding the
service relationship of Executive with the Company. It is entered into without
reliance on any promise or representation other than those expressly contained
herein. This Agreement cannot be modified or amended except in a writing signed
by an authorized representative of the Company and Executive.
 
10.9        Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.
 
10.10     Assignment; Assumption by Successor; Non-transferability of Interest.
 
(a)           The Company may assign this Agreement, without the consent of
Executive, to any business entity which at any time, whether by purchase, merger
or otherwise, directly or indirectly, acquires all or substantially all of the
assets or business of the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and to agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place; provided, however, that no such assumption will relieve the Company of
its obligations hereunder. As used in this Agreement, the “Company” will mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.
 
14

--------------------------------------------------------------------------------


(b)           None of the rights of Executive to receive any form of
compensation payable pursuant to this Agreement will be assignable or
transferable except through a testamentary disposition or by the laws of descent
and distribution upon the death of Executive. Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Executive to receive any form of compensation to be
made by the Company pursuant to this Agreement will be void.
 
10.11                     Headings. The headings of the sections hereof are
inserted for convenience only and will not be deemed to constitute a part hereof
nor to affect the meaning thereof.
 
10.12                     Construction. The language in all parts of this
Agreement will in all cases be construed simply, according to its fair meaning,
and not strictly for or against any of the parties hereto. Without limitation,
there will be no presumption against any party on the ground that such party was
responsible for drafting this Agreement or any part thereof.
 
10.13                     Choice of Law. All questions concerning the
construction, validity, interpretation of this Agreement will be governed by the
laws of the State of Maryland as applicable to contracts made and wholly
performed within the State of Maryland by residents of that State.
 
10.14                     Application of Section 409A.
 
(a)           Notwithstanding anything to the contrary set forth herein, any
payments and benefits provided under this Agreement that constitute “deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”) shall not commence in
connection with Executive’s termination of employment unless and until the
Executive has also incurred a “separation from service” (as such term is defined
in Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless
the Company reasonably determines that such amounts may be provided to Executive
without causing him to incur the additional 20% tax under Section 409A.
 
(b)           If the Company (or, if applicable, the successor entity thereto)
determines that any severance payments constitute “deferred compensation” under
Section 409A and Executive is, on the termination of service, a “specified
employee” of the Company or any successor entity thereto, as such term is
defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the severance payments shall be delayed until the
earlier to occur of: (i) the date that is six months and one day after
Executive’s Separation From Service, or (ii) the date of Executive’s death (such
applicable date, the “Specified Employee Initial Payment Date”). On the
Specified Employee Initial Payment Date, the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the severance payments that Executive would otherwise have received
through the Specified Employee Initial Payment Date if the commencement of the
severance payments had not been so delayed pursuant to this Section and (B)
commence paying the balance of the severance pay in accordance with the
applicable payment schedules set forth in this Agreement.
 
15

--------------------------------------------------------------------------------


(c)           To the extent that any cash payment for which the Company or its
successor may become obligated to pay under Section 2.6(c)(iii) above is
deferred compensation for purposes of Section 409A, then the definition of
Change of Control for purposes of triggering a payment to Executive under that
provision shall be limited to those events that constitute “change in control
events” as specified in Treasury Regulation 1.409A-3 if necessary to avoid the
imposition of the additional 20% tax under section 409A.
 
(d)           The Company’s obligations to make any reimbursements or provide
in-kind benefits to Executive shall be subject to the following restrictions:
(a) Executive must provide documentation of any reimbursable expenses in
accordance with the Company’s then existing policies and procedures, (b) the
expenses paid or reimbursed by the Company in one calendar year shall not affect
the expenses paid or reimbursed in another calendar year, and (c) the
reimbursement for any expenses shall be made within a reasonable period of time
following the date on which the Company receives written documentation of the
expense, provided that all expenses will be reimbursed on or before the last day
of the calendar year following the calendar year in which the expense was
incurred.
 
In Witness Whereof, the parties have executed this Agreement on the day and year
first above written.
 
Micromet, Inc.
 


 


 
/s/ CHRISTIAN ITIN            
 
Name: Christian Itin
 
Title: President and CEO
 


 


 
/s/ MARK REISENAUER                                                            
 
Mark Reisenauer
 
16

--------------------------------------------------------------------------------


Exhibit A
 
Micromet, Inc.
 
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


In consideration of my employment or continued employment by Micromet, Inc., its
subsidiaries, parents, affiliates, successors and assigns (together, the
“Company”) and the compensation now and hereafter paid to me, I hereby enter
into this Proprietary Information and Inventions Agreement (the “Agreement”) and
agree as follows:


1.             Nondisclosure.
 
(a)           Recognition of the Company's Rights; Nondisclosure. I understand
and acknowledge that my employment by the Company creates a relationship of
confidence and trust with respect to the Company’s Proprietary Information
(defined below) and that the Company has a protectable interest therein. At all
times during my employment and thereafter, I will hold in strictest confidence
and will not disclose, use, lecture upon or publish any of the Company's
Proprietary Information, except as such disclosure, use or publication may be
required in connection with my work for the Company, or unless an officer of the
Company expressly authorizes such in writing. I will obtain the Company's
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at the Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information will be the sole property of the Company and its
assigns. I will take all reasonable precautions to prevent the inadvertent or
accidental disclosure of Proprietary Information.
 
(b)           Proprietary Information. The term “Proprietary Information” will
mean any and all confidential and/or proprietary knowledge, data or information
of the Company, its affiliates, parents and subsidiaries, whether having
existed, now existing, or to be developed during my employment. By way of
illustration but not limitation, “Proprietary Information” includes (a) the
identity, structure, chemical formula and composition of any materials in
research or development by the Company; procedures and formulations for
producing or manufacturing any such materials; all information relating to
preclinical and clinical studies and the results thereof; regulatory
documentation and/or submissions and information relating to the regulatory
status of any such materials; any data, reports, analyses, techniques,
processes, technical information, ideas, know-how, trade secrets, patents,
patent applications or inventions and any other proprietary technology and all
Proprietary Rights therein (hereinafter collectively referred to as
“Inventions”); (b) information regarding research, development, ongoing or
potential projects, grants, grant proposals, new products, marketing and
selling, business plans, budgets and unpublished financial statements, licenses,
prices and costs, margins, discounts, credit terms, pricing and billing
policies, quoting procedures, methods of obtaining business, forecasts, future
plans and potential strategies, financial projections and business strategies,
operational plans, financing and capital-raising plans, activities and
agreements, internal services and operational manuals, methods of conducting
Company business, suppliers and supplier information, and purchasing; (c)
information regarding customers and potential customers of the Company,
including customer lists, names, representatives, their needs or desires with
respect to the types of products or services offered by the Company, proposals,
bids, contracts and their contents and parties, the type and quantity of
products and services provided or sought to be provided to customers and
potential customers of the Company and other non-public information relating to
customers and potential customers; (d) information regarding any of the
Company’s business partners and their services, including names;
representatives, proposals, bids, contracts and their contents and parties, the
type and quantity of products and services received by the Company, and other
non-public information relating to business partners; (e) information regarding
personnel, employee lists, compensation, and employee skills; and (f) any other
non-public information which a competitor of the Company could use to the
competitive disadvantage of the Company. Notwithstanding the foregoing, it is
understood that, at all such times, I am free to use information which is
generally known in the trade or industry through no breach of this agreement or
other act or omission by me, and I am free to discuss the terms and conditions
of my employment with others to the extent permitted by law.
 
(c)           Third Party Information. I understand, in addition, that the
Company has received and in the future will receive from third parties their
confidential and/or proprietary knowledge, data, or information (“Third Party
Information”). During my employment and thereafter, I will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than the Company personnel who need to know such information in connection with
their work for the Company) or use, except in connection with my work for the
Company, Third Party Information unless expressly authorized by an officer of
the Company in writing.
 
A-1

--------------------------------------------------------------------------------


(d)           Term of Nondisclosure Restrictions. I understand that Proprietary
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1. If, however, a court decides that this Section 1
or any of its provisions is unenforceable for lack of reasonable temporal
limitation and the Agreement or its restriction(s) cannot otherwise be enforced,
I agree and the Company agrees that the two (2) year period after the date my
employment ends will be the temporal limitation relevant to the contested
restriction, provided, however, that this sentence will not apply to trade
secrets protected without temporal limitation under applicable law.
 
(e)           No Improper Use of Information of Prior Employers and Others.
During my employment by the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person.
 
2.           Assignment of Inventions.
 
(a)           Proprietary Rights. The term “Proprietary Rights” will mean all
trade secrets, patents, copyrights, trade marks, mask works and other
intellectual property rights throughout the world.
 
(b)           Prior Inventions. Inventions, if any, patented or unpatented,
which I made prior to the commencement of my employment with the Company are
excluded from the scope of this Agreement. To preclude any possible uncertainty,
I have set forth on Exhibit A (Previous Inventions) attached hereto a complete
list of all Inventions that I have, alone or jointly with others, conceived,
developed or reduced to practice or caused to be conceived, developed or reduced
to practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties, and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit A for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and will have a
nonexclusive, royalty-free, irrevocable, perpetual, fully-paid, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
make, have made, modify, make derivative works of, publicly perform, publicly
perform, use, sell, import, and exercise any and all present and future rights
in such Prior Invention. Notwithstanding the foregoing, I agree that I will not
incorporate, or permit to be incorporated, Prior Inventions in any Company
Inventions without the Company's prior written consent.
 
(c)           Assignment of Inventions. Subject to Subsections 2.4 and 2.6, I
hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”
 
(d)           Unassigned or Nonassignable Inventions. I recognize that this
Agreement will not be deemed to require assignment of any Invention that I
developed entirely on my own time without using the Company’s equipment,
supplies, facilities, trade secrets, or Proprietary Information, except for
those Inventions that either (i) relate to the Company’s actual or anticipated
business, research or development, or (ii) result from or are connected with
work performed by me for the Company. In addition, this Agreement does not apply
to any Invention which qualifies fully for protection from assignment to the
Company under any specifically applicable state law, regulation, rule, or public
policy (“Specific Inventions Law”).
 
A-2

--------------------------------------------------------------------------------


(e)           Obligation to Keep Company Informed. During the period of my
employment and for six (6) months after termination of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others. In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of employment. At the time of each such disclosure, I will advise the Company in
writing of any Inventions that I believe fully qualify for protection under the
provisions of a Specific Inventions Law; and I will at that time provide to the
Company in writing all evidence necessary to substantiate that belief. The
Company will keep in confidence and will not use for any purpose or disclose to
third parties without my consent any confidential information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
qualify fully for protection under a Specific Inventions Law. I will preserve
the confidentiality of any Invention that does not fully qualify for protection
under a Specific Inventions Law.
 
(f)           Government or Third Party. I also agree to assign all my right,
title and interest in and to any particular the Company Invention to a third
party, including without limitation the United States, as directed by the
Company.
 
(g)           Works for Hire. I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are “works made for
hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).
 
(h)           Enforcement of Proprietary Rights. I will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to the Company Inventions in any and all
countries. To that end I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof. In
addition, I will execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designee. My obligation to assist the Company with
respect to Proprietary Rights relating to such the Company Inventions in any and
all countries will continue beyond the termination of my employment, but the
Company will compensate me at a reasonable rate after my termination for the
time actually spent by me at the Company's request on such assistance.
 
(i)           In the event the Company is unable for any reason, after
reasonable effort, to secure my signature on any document needed in connection
with the actions specified in the preceding paragraph, I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, which appointment is coupled with an interest, to
act for and in my behalf to execute, verify and file any such documents and to
do all other lawfully permitted acts to further the purposes of the preceding
paragraph with the same legal force and effect as if executed by me. I hereby
waive and quitclaim to the Company any and all claims, of any nature whatsoever,
which I now or may hereafter have for infringement of any Proprietary Rights
assigned hereunder to the Company.
 
3.            Records. I agree to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that may be
required by the Company) of all Proprietary Information developed by me and all
Inventions made by me during the period of my employment at the Company, which
records will be available to and remain the sole property of the Company at all
times.
 
4.            Duty Of Loyalty During Employment. I agree that during the period
of my employment by the Company I will not, without the Company's express
written consent, directly or indirectly engage in any employment or business
activity which is directly or indirectly competitive with, or would otherwise
conflict with, my employment by the Company.
 
A-3

--------------------------------------------------------------------------------


5.            Reasonableness Of Restrictions.
 
(a)           I agree that I have read this entire Agreement and understand it.
I agree that this Agreement does not prevent me from earning a living or
pursuing my career. I agree that the restrictions contained in this Agreement
are reasonable, proper, and necessitated by the Company’s legitimate business
interests. I represent and agree that I am entering into this Agreement freely
and with knowledge of its contents with the intent to be bound by the Agreement
and the restrictions contained in it.
 
(b)           In the event that a court finds this Agreement, or any of its
restrictions, to be ambiguous, unenforceable, or invalid, I and the Company
agree that the court will read the Agreement as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law.
 
(c)           If the court declines to enforce this Agreement in the manner
provided in subsection (b), I and the Company agree that this Agreement will be
automatically modified to provide the Company with the maximum protection of its
business interests allowed by law and I agree to be bound by this Agreement as
modified.
 
6.            No Conflicting Agreement or Obligation. I represent that my
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement to keep in confidence information
acquired by me in confidence or in trust prior to my employment by the Company.
I have not entered into, and I agree I will not enter into, any agreement either
written or oral in conflict herewith.
 
7.            Return of the Company Property. When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company. I further
agree that any property situated on the Company's premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by the Company personnel at any time with or
without notice. Prior to leaving, I will cooperate with the Company in
completing and signing the Company's termination statement if requested to do so
by the Company.
 
8.            Notices. Any notices required or permitted hereunder will be given
to the appropriate party at the address specified below or at such other address
as the party will specify in writing. Such notice will be deemed given upon
personal delivery to the appropriate address or if sent by certified or
registered mail, three (3) days after the date of mailing.
 
9.            Notification of New Employer. In the event that I leave the employ
of the Company, I hereby consent to the notification of my new employer of my
rights and obligations under this Agreement.
 
10.          General Provisions
 
(a)           Governing Law. All questions concerning the construction,
validity, interpretation of this Agreement will be governed by and construed
according to the laws of the State of Maryland as applicable to contracts made
and wholly performed within the State of Maryland by residents of the State of
Maryland. I hereby expressly consent to the personal jurisdiction and venue of
the state and federal courts located in Montgomery County, Maryland for any
lawsuit filed there against me by Company arising from or related to this
Agreement.
 
(b)           Severability. In case any one or more of the provisions,
subsections, or sentences contained in this Agreement will, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect the other provisions of this
Agreement, and this Agreement will be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. If moreover, any one or
more of the provisions contained in this Agreement will for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it will then appear.
 
A-4

--------------------------------------------------------------------------------


(c)           Successors and Assigns. This Agreement is for my benefit and the
benefit of the Company, its successors, assigns, parent corporations,
subsidiaries, affiliates, and purchasers, and will be binding upon my heirs,
executors, administrators and other legal representatives.
 
(d)           Survival. The provisions of this Agreement will survive the
termination of my employment, regardless of the reason, and the assignment of
this Agreement by the Company to any successor in interest or other assignee.
 
(e)           Employment Status. I agree and understand that nothing in this
Agreement will change my employment status or confer any right with respect to
continuation of employment by the Company, nor will it interfere in any way with
my right or the Company's right to terminate my employment at any time, with or
without cause or advance notice.
 
(f)           Waiver. No waiver by the Company of any breach of this Agreement
will be a waiver of any preceding or succeeding breach. No waiver by the Company
of any right under this Agreement will be construed as a waiver of any other
right. The Company will not be required to give notice to enforce strict
adherence to all terms of this Agreement.
 
(g)           Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS
AGREEMENT, I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND I HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT. THIS AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.
 
(h)           Entire Agreement. The obligations pursuant to Sections 1 and 2
(except Subsection 2.7) of this Agreement will apply to any time during which I
was previously engaged, or am in the future engaged, by the Company as a
consultant if no other agreement governs nondisclosure and assignment of
inventions during such period. This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.
 
I have read this agreement carefully and understand its terms. I have completely
filled out Exhibit A to this Agreement.
 
Dated: 12/22/2008                                           
 


 
/s/ MARK
REISENAUER                                                                                       
Name: Mark Reisenauer


 
Accepted and Agreed To:
 
Micromet, inc.
 




By:/s/ CHRISTIAN
ITIN                                                                                       
Name: Christian Itin
Title: President & CEO
 
A-5

--------------------------------------------------------------------------------


Exhibit A
 
Previous Inventions
 


 
1.             Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by Micromet, Inc. (the “Company”) that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:



 
þ
 No inventions or improvements.         o See below:                            
       

 
 

o
Additional sheets attached.

 
2.           Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):



 
Invention or Improvement
 
Party(ies)
 
Relationship
1.
                     
2.
                     
3.
                     




o
Additional sheets attached.

 


A-6

--------------------------------------------------------------------------------


Exhibit B
 
RELEASE AGREEMENT


This Release of Claims (“Release”) is made as of _________________ by and
between Mark Reisenauer (“Executive”) and Micromet, Inc. (the “Company”)
(together, the “Parties”).


1.             In consideration for Executive’s execution of this Release, the
Company will provide the following Severance Benefits: [itemize benefits].
 
2.            Executive hereby releases, acquits and forever discharges the
Company, its parents and subsidiaries, and their officers, directors, agents,
servants, employees, stockholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, which were known or through reasonable
diligence should have been known, arising out of or in any way related to
Releases, events, acts or conduct at any time prior to the date Executive
executes this Settlement Release, including, but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
Executive’s employment with the Company, including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, PTO pay, fringe benefits, expense reimbursements, severance pay, or any
other form of compensation; claims pursuant to any federal, state or local law
or cause of action including, but not limited to, any and all claims and causes
of action that the Company, its parents and subsidiaries, and its and their
respective officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns or affiliates:
 
(a)           has violated its personnel policies, handbooks, contracts of
employment, or covenants of good faith and fair dealing;
 
(b)           has discriminated against him on the basis of age, race, color,
sex (including sexual harassment), national origin, ancestry, disability,
religion, sexual orientation, marital status, parental status, source of income,
entitlement to benefits, any union activities or other protected category in
violation of any local, state or federal law, constitution, ordinance, or
regulation, including but not limited to: Title VII of the Civil Rights Act of
1964, as amended; 42 U.S.C. § 1981, as amended; the Equal Pay Act; the Americans
With Disabilities Act; the Family and Medical Leave Act; the Employee Retirement
Income Security Act; Section 510; and the National Labor Relations Act;
 
(c)           has violated any statute, public policy or common law (including
but not limited to claims for retaliatory discharge; negligent hiring, retention
or supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to him or any member of
his/her family and/or promissory estoppel).
 
(d)           Excluded from this Release are any claims which cannot be waived
by law. Executive is waiving, however, his/her right to any monetary recovery
should any governmental agency or entity, such as the EEOC or the DOL, pursue
any claims on his/her behalf. Executive acknowledges that he is knowingly and
voluntarily waiving and releasing any rights he may have under the ADEA, as
amended. Executive also acknowledges that (i) the consideration given to his/her
in exchange for the waiver and release in this Release is in addition to
anything of value to which he was already entitled, and (ii) that he/she has
been paid for all time worked, have received all the leave, leaves of absence
and leave benefits and protections for which he/she is eligible, and have not
suffered any on-the-job injury for which he/she has not already filed a claim.
Executive further acknowledges that he has been advised by this writing that:
(a) his waiver and release do not apply to any rights or claims that may arise
after the execution date of this Release; (b) he has been advised hereby that
he/she has the right to consult with an attorney prior to executing this
Release; (c) he has twenty-one (21) days to consider this Release (although
Executive may choose to voluntarily execute this Release earlier and if he/she
does he/she will sign the Consideration Period waiver below); (d) he has seven
(7) days following his execution of this Release to revoke the Release; and (e)
this Release will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after Executive
executes this Release.
 

--------------------------------------------------------------------------------


3.             On or before the last day of Executive’s employment, Executive
agrees to return to the Company all Company documents (and all copies thereof)
and other Company property that Executive has had in his/her possession at any
time, including, but not limited to, Company files, notes, drawings, records,
business plans and forecasts, financial information, specifications,
computer-recorded information, tangible property (including, but not limited to,
computers), credit cards, entry cards, identification badges and keys; and, any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). Executive will
coordinate the return of Company property with [name/title].
 
4.            Executive further agrees that both during and after Executive’s
employment Executive acknowledges his/her continuing obligations under his/her
Proprietary Information, Inventions and Non-Competition Agreement not to use or
disclose any confidential or proprietary information of the Company and to
refrain from certain solicitation and competitive activities.
 
5.             It is understood that Executive will hold the provisions of this
Release in strictest confidence and will not publicize or disclose it in any
manner whatsoever; provided, however, that: (a) Executive may disclose this
Release to his immediate family; (b) Executive may disclose this Release in
confidence to his/her attorney, accountant, auditor, tax preparer, and financial
advisor; and (c) Executive may disclose this Release insofar as such disclosure
may be required by law.
 
6.             Executive agrees not to disparage the Company, and the Company’s
attorneys, directors, managers, partners, employees, agents and affiliates, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that Executive may respond accurately and fully
to any question, inquiry or request for information when required by legal
process.
 
7.           This Release does not constitute an admission by the Company of any
wrongful action or violation of any federal, state, or local statute, or common
law rights, including those relating to the provisions of any law or statute
concerning employment actions, or of any other possible or claimed violation of
law or rights.
 

--------------------------------------------------------------------------------


8.           Executive agrees that upon any breach of this Release Executive
will forfeit all benefits paid or owing to Executive by virtue of his execution
of this Release. Executive further acknowledges that it may be impossible to
assess the damages caused by violation of the terms of paragraphs 3, 4, 5 and 6
of this Release and further agree that any threatened or actual violation or
breach of those paragraphs of this Release will constitute immediate and
irreparable injury to the Company. Executive therefore agrees that any such
breach of this Release is a material breach of this Release, and, in addition to
any and all other damages and remedies available to the Company upon Executive’s
breach of this Release, the Company will be entitled to an injunction to prevent
Executive from violating or breaching this Release. Executive agrees that if the
Company is successful in whole or part in any legal or equitable action against
Executive under this Release, Executive agree to pay all of the costs, including
reasonable attorney’s fees, incurred by the Company in enforcing the terms of
this Release.
 
9.           This Release constitutes the complete, final and exclusive
embodiment of the entire Release between the Parties with regard to this subject
matter. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations. This Release may not be
modified or amended except in a writing signed by both Executive and a duly
authorized officer of the Company. This Release will bind the heirs, personal
representatives, successors and assigns of the Parties, and inure to the benefit
of the Parties, their heirs, successors and assigns. If any provision of this
Release is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Release and the
provision in question will be modified by the court so as to be rendered
enforceable. This Release will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of Maryland as
applied to contracts made and to be performed entirely within Maryland.
 
In Witness Whereof, the Parties have duly authorized and caused this Agreement
to be executed as follows:
 

Micromet, Inc.       Mark Reisenauer, an Individual                       By:
 
   
 
   
Name
   
 
   
Title 
   
 
            Date:      Date:  

 
                                                                                    


 

--------------------------------------------------------------------------------


Exhibit C
 
DEATH BENEFITS RECIPIENTS
 
 
 
Primary Beneficiary:
Amount of Payment pursuant to Section 6.5:
       
Secondary Beneficiary (if Primary Beneficiary pre-deceased):
 



 